Citation Nr: 0024107	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  97-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from March 1983 to July 
1985.

The current appeal arose from an October 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The RO denied entitlement to 
service connection for cervical back pain.



The appellant relocated, and requested that the RO in 
Phoenix, Arizona assume jurisdiction of her appeal.  The 
Phoenix, Arizona RO does have jurisdiction of her claim.

In June 1999 the RO determined that the claim of entitlement 
to service connection for cervical neck pain with disc space 
narrowing at C5-6 and C6-7 was not well grounded.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board notes that although the RO Certification of Appeal 
(VA Form 8) indicates that the veteran requested a hearing, a 
transcript of which had been associated with the claims file, 
the record actually shows that she indicated she did not wish 
to appear for a hearing before a Member of the Board on her 
Appeal to the Board of Veterans' Appeals (VA Form 9).  
Moreover, the statements of the case on file are devoid of 
any reference to a hearing having been held at the RO.


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired disorder of the cervical spine is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired disorder of the cervical spine is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that they 
contain no evidence or findings of a chronic acquired 
disorder of the cervical spine.  Traumatic injury sustained 
as the result of June 1984 fall down the stairs did not 
include any documentation of complaints, evidence, or 
findings of a disorder of the cervical spine.

VA conducted general medical and special orthopedic 
examinations of the veteran in November 1985.  On neither 
examination did the appellant complain of, nor was there 
found evidence of a chronic acquired disorder of the cervical 
spine.

VA medical examinations conducted in February 1988 and May 
1990 contain no complaints, evidence, or findings of a 
chronic acquired disorder of the cervical spine.

Military medical facility records dated during the mid-1990's 
include complaints of cervical spine symptomatology.  A 
radiographic study in January 1996 disclosed loss of normal 
cervical lordosis with minimal mid-cervical degenerative 
change.  The attendant examiners did not relate the cervical 
spine abnormalities to service or to any incident therein.

An April 1997 VA medical examination report concluded in a 
pertinent diagnosis of mild narrowing at C-5/6 and C-6/7 
cervical disc spaces.  The examiner did not relate the 
cervical spine abnormalities to service or to any incident 
therein.

A January 1999 VA special orthopedic examination concluded in 
a diagnosis of mechanical neck pain.  It was noted that x-
rays in the past had revealed some mild degenerative changes.  
The examiner did not relate the cervical spine abnormalities 
to service or any incident therein.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing service was aggravated 
therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
post-service development of a presumptive disease to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a presumption that the disease was 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intermittent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

Where the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that her claim is well grounded; that is, that her claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
her claim of entitlement to service connection for a chronic 
acquired disorder of the cervical spine must be denied as not 
well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The veteran is competent to allege that she injured her neck 
in service, and the Board concedes that such is the case even 
though there is no service medical documentation 
demonstrating any injury to the neck, or a chronic acquired 
disorder of the neck for that matter.  The record shows that 
the veteran currently does have a chronic acquired disorder 
of the cervical spine, clinical evidence of which was 
initially demonstrated many years following her period of 
active service.  

However, the veteran has failed to provide medical evidence 
of a nexus between her current cervical spine disorder and 
military service or any incident therein.  


There are no documented medical opinions or other competent 
evidence of record linking the veteran's current cervical 
spine disorder to military service or any incident therein.  
In this regard, the post service VA and non-VA medical 
documentation shows no competent medical authority has linked 
the veteran's cervical spine disorder to service or any 
incident therein.

In addition there is no evidence that any chronic disease of 
the cervical spine was shown in service or during the 
applicable presumption period.  Nor is there medical evidence 
of a relationship between the veteran's current cervical 
spine disorder and any alleged continuity of symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. 
West, 13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).

The veteran's own opinions and statements will not suffice to 
well ground her claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's cervical spine disorder is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground her claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a nexus 
between her current cervical spine disorder and her period of 
service or any incident therein.  Consequently, the Board 
concludes that the veteran's claim of entitlement to service 
connection for a chronic acquired disorder of the cervical 
spine is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a chronic acquired disorder of the cervical spine is not 
well grounded, the doctrine of reasonable doubt has no 
application to her claim.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired 
disorder of the cervical spine, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

